Title: To Alexander Hamilton from William Short, 30 July 1794
From: Short, William
To: Hamilton, Alexander



Madrid July 30. 1794
sir

I have hitherto on more than one occasion & particularly in my letter of the 7th. of March last, done myself the honor of informing you of M. de Gardoqui’s desire to unite certain claims of Spain against the U.S. with the specified debt, which under your authority I had directed the Bankers at Amsterdam to pay off. I have also informed you of my determination to confine myself simply to the debt specified by you (& for which I learned from Mr. Carmichael after my arrival here, an obligation had been given by Mr Jay & deposited in the Treasury of Madrid) leaving unsettled claims to be adjusted between the two Governments. The letters which passed between M. de Gardoqui & myself on that subject copies of which I had the honor of forwarding to you in mine of March the 7th. will have explained to you the latest steps I had then taken. The steps which had been previously & progressively taken after I had determined to have this debt paid off, you were regularly informed of.
At the time of my writing the letters to M. de Gardoqui of Nov 30 & Dec. 10. it was under the idea that the debt of 174,011 dollars with interest was completely paid agreeably to the acct. of the payments transmitted to me by the bankers at Amsterdam—& on that ground I demanded the release in full. It turned out afterwards that two of the bills of exch. sent here were protested for non-payment, which of course left a balance still due. I therefore pressed the subject no further until the bankers made up this balance by transmitting me another bill for the purpose. I recieved it back on the 3d of June & immediately transmitted it to M. de Gardoqui in my letter of the same date, a copy of which I herein inclose together with translations of two from him of June 15. & June 27th.—intended as an answer—& also Copy of my reply of June 29th. I trouble you with these letters to shew that nothing has been left undone on my part to obtain the proper release for the debt paid, so that the payments might not be hereafter confounded with any other claims to be brought against the U.S. & that it might be clearly seen that I had strictly confined myself to the debt specified by you in the statement you formerly sent me.
M. de Gardoqui according to the usage here, of remaining silent when they are embarrassed as to finding reasons for what they do, has not replied to my letter of June 29. He has simply informed me that he had ordered a general reciept to be given by the Treasury of all the sums paid by my order & that he would send it to me immediately on recieving it.
I formerly mentioned to you the usage followed in making these payments. Before my arrival here the bills were indorsed to M de Gardoqui by the bankers of the U.S. at Amsterdam. As they did not recieve answers to their letters inclosing them they chose after my arrival here to indorse them to me. I immediately indorsed them to M. de Gardoqui, who acknowleged the reciept of the bills immediately, & as soon as they were realized sent me Treasury reciepts for their amount. These Treasury reciepts of which I successively gave notice to the Bankers at Amsterdam, have been kept in my hands to be forwarded to you & disposed of as you should direct. As a proper & safe opportunity now presents itself by Mr. Blake (formerly sent with dispatches to Mr Carmichael & myself & now about to return to America) I think I cannot do better than to inclose them to you. You will therefore find them herein date & amount as follows:
Reals Vn


1793
May 1.
3,260,940
2
medes



May 2.
629,740
30.




June 17
432,861.
31




Sep. 30
68,512.
4




Nov 28.
505,286
19




Dec. 14.
412,638
8




Dec. 17.
26,494
18



1794.
June 20
   25,348
26




It is scarcely necessary to observe to you, that my agency as to these bills having been confined simply to indorse them, to M. de Gardoqui, on the moment of recieving them, they in no way enter into my acct with the U.S. which I have now drawn out from July 1 1792 to July 1. 1794 & which is detained to be sent also by the present conveyance to the sec. of State, as heretofore, & to which I beg leave to refer you, as I understood from your letter of Feb: 1. 1793. that this mode met your approbation. That acct is of course confined to such sums as came into my hands—viz my salary & those drawn for my expences on the mission to Spain.
I beg leave to repeat what I have already mentioned that I do not have the honor of learning from you whether my letters get to your hands. The last acknowleged by you was that of Nov 2. 1792. written from the Hague. I afterwards wrote you from the same place Nov. 29. & Dec. 17. 1792. & from this Country Feb. 5. 25. 29. March. 22. 30. May 11 (private in answer to your private of Feb. 5) Oct. 17. 1793. & Feb. 15. March 7. 1794. The letters which I have had the honor of recieving from you in this Country have been regularly acknowleged. The last was that of Aug. 12. 1793.
I formerly mentioned to you the power of attorney I had sent to the Commissioners conformably to the model they had asked. They have informed me of its having gotten to their hands but of their having considered it proper to anticipate the business under the conditional power they had recieved from you. You will have recieved of course this information from them. I have relied on their direct correspondence with you for such matters as relate to the business at Amsterdam; having repeatedly mentioned to you the state of correspondence between this Country & that, & consequently the inconvenience to which you would be unavoidably exposed during my residence here if the business were continued to be transmitted through me. I have the honor to be with the most perfect respect, sir, your most obedt. & most humble servt.

W: Short
Honble.Alexander Hamilton secretary of the Treasury.

